Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 19, the applicant argues that the Ma et al reference (US 20140173627, hereinafter MA) does not disclose the similar claimed limitations “forming a pn diode in the first dielectric material” (see claim 1, line 8) or “forming a pn diode in a dielectric material” (claim 19, line 4).  The applicant argues that MA forms the diode (element 110, see fig 1 or 6H, para 29) atop the insulating layer 109 which is mutually exclusive with the diode 110 being in the insulating layer.  This argument is unpersuasive for several reasons.  The limitation “in a dielectric material” in the applicant’s disclosure does not mean what it would obviously seem to mean, which would be that the diode is formed out of the material of the insulating layer as this is both impossible (diodes are formed in semiconductor layers, not insulating layers) and also not how the phrase is used to describe the applicant’s invention.  The diode is instead formed in a semiconductor layer (112, 118, see applicant’s fig 2B) which is located on an insulating layer 104 which the applicant considers to be part of the dielectric material 102 and between that part of the dielectric material and another part of the dielectric material 106.  From this and the definition of “in” (inside a container, place, or area, or surrounded or closed off by something; definition taken from Cambridge dictionary on 11/22/2021) the requirement that the diode be formed in the dielectric material means that the diode is formed in some material that is in the area defined by the dielectric material and is between two parts of the dielectric material.  MA discloses, most clearly in figure 6H where the diode 110 is shown in its final state, but also in other figures such as fig 6E, a diode formed in semiconductor material 110 which is formed in the area of dielectric layer 109 and which extends between two portions of 109 (a line can be drawn from one portion of 109 to another portion of 109 which passes through 110, therefore 110 can be said to be between portions of 109) and therefore the diode 110 can be said to be in the dielectric layer 109.  The applicant’s argument appears to suggest that the diode 110 of MA is not “in” the dielectric material 109 because 110 is atop 109 and 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811